       Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 1 of 14

                                                                       Louis V. Fasulo, Esq. – NY & NJ
                                                                       Samuel M. Braverman, Esq. – NY & NJ
                                                                       Charles Di Maggio, Esq. – NY & CO

                                                                       www.FBDMLaw.com
                                                                       SBraverman@fbdmlaw.com
                                                                       LFasulo@fbdmlaw.com




                                                           October 4, 2019
via electric filing
Hon. Judge Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 26A
New York, New York 10007

Re:    United States v. Gordon Freedman, 18 CR 227 (KMW)

Dear Judge Wood:

       This letter in submitted on behalf of Defendant Gordon Freedman in support of a motion

to: (1) preclude evidence, testimony and argument referring to Insys’ guilty plea, Deferred

Prosecution Agreement or civil settlement; (2) preclude evidence, testimony or argument

comparing FDA-approved Subsys to heroin or “street drugs,” and comparing Dr. Freedman or

Insys personnel to “street-level” or any other kind of drug dealers; (3) preclude the Government

from alleging or suggesting that Dr. Freedman, or any other physician mentioned at trial, was

required to advise patients for whom they are prescribing Subsys that they are receiving or have

received payments from Insys to present “Speaker Programs” regarding Subsys; (4) alleging

Insys Reimbursement Center (“IRC”) employees lied to insurance companies about patient

diagnoses and medication histories in a effort to obtain insurance coverage for Subsys; (5) the

Court order that the Government amend the Indictment at paragraphs fifty-one through fifty-two

to include the full email exchange between the parties thereto; and permission to amend or

supplement this submission or bring additional motions as necessary.




                                               1
         Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 2 of 14




                                                   Background

         Dr. Freedman stands charged by Indictment with violating and conspiring to violate the

anti-kickback statute, and conspiring to commit honest services wire fraud. Dr. Freedman

entered a plea of not guilty on March 16, 2018 and was released on a $200,000 personal

recognizance bond. Dr. Freeman’s trial is scheduled to begin on November 4, 2019.

                                                    Discussion

I.       The Court should preclude evidence, testimony and argument referring to
         Insys’ guilty plea, Deferred Prosecution Agreement or civil settlement.

         On June 7, 2019, Insys Pharma, Inc., a wholly-owned subsidiary of Insys Therapeutics,

Inc. (the manufacturer of Subsys), pled guilty in the District of Massachusetts to five counts of

mail fraud, admitting that it paid bribes to certain practitioners in order to induce them to write

Subsys prescriptions. United States v. Insys Therapeutics, Inc. and Insys Pharma, Inc., Case No.

1:19-cr-10191-RWZ, Dkt. Nos. 1 (Information, ¶ 11); Dkt. No. 17. On June 5, 2019, Insys

Therapeutics, Inc. entered into a Deferred Prosecution Agreement (“DPA”) based on an admitted

Statement of Facts as well as a Corporate Integrity Agreement and a civil Settlement

Agreement. 1 Id., Dkt. No. 4; see Press Release dated June 5, 2019 issued by United States

Attorney’s Office, District of Massachusetts.

         The five mail fraud counts to which Insys Pharma, Inc. admitted guilt were based on

Insys’ payments of bribes to a New Hampshire physician’s assistant to conduct speaker

programs when he did not make a presentation about the drug.                             United States v. Insys

Therapeutics, Inc., supra, Dkt. No. 1 (Information), ¶¶ 14, 18, 20, 22, 24, 26. The Information to

which Insys Pharma, Inc. pled guilty stated that Insys Pharma and Insys Therapeutics used their


1 In connection with the criminal proceeding, Insys Pharma, Inc. agreed to pay a fine of $2 million and forfeiture of
$28 million. United States v. Insys Therapeutics, Inc. and Insys Pharma, Inc., Case No. 1:19-cr-10191-RWZ, Dkt.
No. 3, pp. 3-4. With respect to the civil settlement, Insys Therapeutics, Inc. agreed to pay $195 million.




                                                          2
        Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 3 of 14




Speaker Program “to induce certain practitioners to write more prescriptions” in exchange for

speaker fees (Id., Dkt. No. 1 [Information, ¶ 11] [emphasis supplied]) – without specifying any

particular practitioner aside from the New Hampshire physician’s assistant whose conduct

formed the basis for the mail fraud counts. Id., Dkt. No. 1 (Information), ¶¶ 32-33. The

Statement of Facts upon which the Insys Pharma, Inc. Plea Agreement and the Insys

Therapeutics, Inc. DPA were based states that “Insys paid bribes to certain practitioners . . . in

order to induce certain practitioners to write unnecessary Subsys prescriptions.” Id., Dkt. No. 3

(Statement of Facts), p. 2, ¶ 8 (emphases supplied). The Statement of Facts specifically cites to

“certain practitioners in New Hampshire and Illinois” as conducting Speaker Programs which

were solely a mechanism to pay bribes to these practitioners for prescribing Subsys. Id., Dkt. No.

3 (Statement of Facts), p. 4, ¶ 14 (emphasis supplied).

       Notably, neither the five mail fraud counts to which Insys Pharma pled guilty, nor the

Statement of Facts upon which Insys Pharma’s Plea Agreement and Insys Therapeutics’ DPA

were based, referenced any conduct by Dr. Freedman. Because Insys’ guilty plea and DPA were

not based specifically on conduct relating to Dr. Freedman, evidence and argument relating to

the foregoing should be precluded at Dr. Freedman’s trial, for several reasons. First, it would be

inadmissible under Crawford v. Washington, 541 U.S. 36 (2004), violating the Confrontation

Clause of the Sixth Amendment. Second, such evidence would be irrelevant to and therefore

inadmissible against Dr. Freedman. Third, even if somehow relevant, the probative value of any

such evidence would be substantially outweighed by unfair prejudice to Dr. Freedman.

       The Sixth Amendment’s Confrontation Clause bars testimonial evidence where the

witness is unavailable and the defendant did not have a prior opportunity to cross-examine the

witness. Crawford, 541 U.S. at 68. See also, United States v. Riggi, 541 F.3d 94, 102 (2d Cir.




                                                3
        Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 4 of 14




2008) (“Crawford holds that the Confrontation Clause bars ‘admission of testimonial statements

of a witness who did not appear at trial unless he was unavailable to testify, and the defendant

had had a prior opportunity for cross-examination’”) (quoting Crawford, 541 U.S. at 53-54). In

Riggi, the admission of plea allocutions from eight non-testifying alleged co-conspirators was

plain error under the circumstances, requiring vacatur of convictions. In this case, evidence

relating to Insys Pharma, Inc.’s plea would be inadmissible under Crawford, and should be

precluded. Further, the evidence should be precluded as irrelevant under Fed. R. Evid. 401 and

402. As stated, the charges to which Insys Pharma pled guilty and the admitted Statement of

Facts of Insys Pharma and Insys Therapeutics are not based on conduct specifically relating to

Dr. Freedman.

       In addition, what Insys Therapeutics and Insys Pharma agreed they had done in

connection with resolving the criminal and civil proceedings against them is unfairly prejudicial

to Dr. Freedman suggesting Insys’ knowledge and intent should be imputed to Dr. Freedman

without foundation. See Kaplan, 490 F.3d at 122 (District Court erroneously admitted witness’s

testimony about his own and others’ knowledge of the fraud as circumstantial evidence that

defendant knew about the fraud); United States v. Garcia, 291 F.3d 127 (2d Cir. 2002) (court

abused its discretion in permitting witness to testify, without proper foundation, regarding what

defendant allegedly meant in a conversation that purportedly contained coded references to drugs

but which otherwise had a logical, coherent meaning). Such evidence would improperly lead the

jury to conclude that Dr. Freedman shared the same knowledge and intent that Insys had, with no

proper basis for such a conclusion.

       Thus, even if somehow relevant, evidence and argument relating to the Insys plea, DPA

and settlements should be precluded as unfairly prejudicial. The likelihood that jurors would




                                               4
         Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 5 of 14




give such evidence undue weight or improperly hold Dr. Freedman liable because they believe

that he should have known of Insys’ conduct is substantial. As the Supreme Court has stated,

“‘unfair prejudice’ [under Rule 403] . . . speaks to the capacity of some concededly relevant

evidence to lure the factfinder into declaring guilt on a ground different from proof specific to

the offense charged.” Old Chief, 519 U.S. at 180 (citation omitted). While we do not concede

such evidence would be relevant, such evidence improperly would lure the jury into making

determinations of guilt on grounds separate from proper evidence specific to the offenses

charged. Thus, the danger of unfair prejudice would substantially outweigh any probative value.

Accordingly, evidence and argument relating to Insys’ guilty plea, DPA and civil settlement

should be precluded.

II.      The Court should preclude evidence, testimony and argument comparing
         FDA-approved Subsys to heroin or “street drugs,” and comparing Dr.
         Freedman or Insys personnel to “street-level” or any other kind of drug
         dealers.

         The Indictment describes fentanyl as “a synthetic opioid that is classified as a Schedule II

controlled substance under the Controlled Substances Act, meaning that it has a high potential

for abuse. Fentanyl is approximately 50 to 100 times more potent than morphine.” Ind. ¶ 15.

The Press Release issued by the United States Attorney for the Southern District of New York

with respect to the Indictment states that the Defendant physicians “engaged in a malignant

scheme to prescribe Fentanyl, a dangerous and potentially fatal narcotic 50 to 100 times more

potent than morphine, in exchange for bribes in the form of speaker fees.” See Press Release

dated March 16, 2018 issued by United States Attorney’s Office, Southern District of New

York.2



2DEPARTMENT OF JUSTICE, United States Attorney’s Office, Southern District of New York, Five Manhattan
Doctors Indicted For Accepting Bribes And Kickbacks From A Pharmaceutical Company In Exchange for




                                                   5
         Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 6 of 14




         While it is anticipated that some description of the properties of Subsys – including its

benefits and risks – will be permitted at trial, the Court should exclude irrelevant, highly

inflammatory and unfairly prejudicial references to an “opioid crisis” or “opioid epidemic,”

comparisons of Subsys to heroin or street drugs, and references to the physician defendants

and/or Insys personnel as drug dealers. As the Indictment provides, Subsys is a Fentanyl spray

approved by the FDA for the management of breakthrough pain in cancer patients (Ind. ¶ 14) –

not a street drug. Use of such inflammatory language in this prosecution for alleged conspiracy

to violate the anti-kickback statute and to commit honest services wire fraud would be irrelevant3

(Fed. R. Evid. 401 and 402) and unfairly prejudicial (Fed. R. Evid. 403).

         Recent press releases issued by the Department of Justice in a number of cases have

poisoned the public view of cases involving Subsys, characterizing the prescription fentanyl-

based medication falsely as a street drug, claiming Insys is responsible for an opioid

crisis/epidemic and referring to Insys executives as drug traffickers.

         On June 5, 2019, in connection with Insys’ agreement to enter into a global resolution of

the Government’s criminal and civil investigations of Insys, the United States Attorney’s Office

for the District of Massachusetts issued a press release making multiple references to the “opioid

epidemic,” stating that Insys was “being held responsible for its role in fueling the opioid

epidemic,” assuring “families and communities ravaged by this epidemic that the [DOJ] will




Prescribing Powerful Fentanyl Narcotic (Mar. 16, 2018), https://www.justice.gov/usao-sdny/pr/five-manhattan-
doctors-indicted-accepting-bribes-and-kickbacks-pharmaceutical-company.
3 Also, it would be inaccurate to directly link any alleged opioid crisis or epidemic to prescription drugs. See, The
Truth about the US ‘Opioid Crisis’ – Prescriptions Aren’t the Problem, The Guardian (U.S. Edition), (Nov. 7, 2017,
https://www.theguardian.com/commentisfree/2017/nov/07/truth-us-opioid-crisis-too-easy-blame-doctors-not-
prescriptions.




                                                         6
         Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 7 of 14




continue to act forcefully ...,” and stating that DOJ’s “goal is to bring about an end to the tragic

epidemic of opioid addiction.”4

        Similarly, on May 2, 2019, in connection with the convictions of the founder and former

executives of Insys, United States v. Babich, et al., Case No. 16-cr-10343 (ADB), the United

States Attorney for the District of Massachusetts issued a press release stating: “Just as we would

street-level drug dealers, we will hold pharmaceutical executives responsible for fueling the

opioid epidemic . . . This is a landmark prosecution that vindicated the public’s interest in

staunching the flow of opioids into our homes and streets.” 5

        Highly inflammatory references have also been made by the DOJ in recent press releases

related to other fentanyl-based prescription medications and pharmaceutical company

manufacturers and distributors.

        Notably, on April 11, 2019, the United States Attorney’s Office for the Southern District

of New York issued inflammatory statements in connection with a separate indictment filed

against Dr. Gordon Freedman (19 Cr. 249 [AJN]) charging him with distributing a fentanyl-

based TIRF product (as well as other controlled substances) to a particular patient, causing the

patient to suffer a fatal overdose. The DOJ press release compared the prescription fentanyl to

street drugs contributing to the opioid epidemic: “Everyone knows the inherent danger in buying

and selling drugs on the street, but when doctors overprescribe legal substances in lethal

quantities, they too contribute to the overall drug epidemic. These drugs pose a real threat to our




4 Department of Justice, United States Attorney’s Office, District of Massachusetts, Insys Therapeutics Agrees to
Enter into $225 Million Global Resolution of Criminal and Civil Investigations, (June 5, 2019),
https://www.justice.gov/usao-ma/pr/insys-therapeutics-agrees-enter-225-million-global-resolution-criminal-and-
civil.
5 On May 2, 2019, all defendants were found guilty on the sole charge of RICO conspiracy.




                                                         7
         Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 8 of 14




society. We hope to send the message today that there’s no quick fix for doctors who hide behind

their prescription pad—this is criminal activity, and it will be treated as such.” 6

        On March 12, 2019, in announcing the issuance of a complaint against individuals who

allegedly sold fentanyl and carfentanil on the “dark web,” the United States Attorney for the

Southern District of New York stated, “[f]entanyl is a chief culprit in the opioid crisis ….” (Press

Release in United States v. Richard Castro, dated March 12, 2019). The press release also

compared fentanyl to heroin, stating that “[f]entanyl is a synthetic opioid that is significantly

stronger than heroin.” Id.

        On April 23, 2019, in announcing charges brought against Rochester Drug Co-Operative,

Inc., “one of the 10 largest pharmaceutical distributors in the United States,” and two of its

former executives, for unlawfully distributing fentanyl and oxycodone, the United States

Attorney for the Southern District of New York stated: “This prosecution is the first of its

kind: executives of a pharmaceutical distributor and the distributor itself have been charged with

drug trafficking, trafficking the same drugs that are fueling the opioid epidemic that is ravaging

this country. Our Office will do everything in its power to combat this epidemic, from street-

level dealers to the executives who illegally distribute drugs from their boardrooms.”

        While the Indictment in this case does not specifically compare fentanyl-containing

Subsys to heroin or to “street drugs,” or refer to an “opioid crisis” or “opioid epidemic” or refer

to the physician defendants as drug dealers, given that the DOJ and the U.S. Attorney’s Office

for the Southern District of New York have publicly highlighted such comparisons and

references, in the exercise of caution, Dr. Freedman seeks to preclude the Government at trial in

our case from: comparing Subsys to heroin or street drugs, and comparing the physician

6Department of Justice, United States Attorney’s Office, Southern District of New York, Manhattan Doctor Indicted
For Diverting Drugs And Causing Patient’s Overdose Death, (April 11, 2019), https://www.justice.gov/usao-
sdny/pr/manhattan-doctor-indicted-diverting-drugs-and-causing-patient-s-overdose-death.




                                                       8
           Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 9 of 14




Defendants or Insys personnel to drug dealers. Use of such inflammatory language in evidence

or argument in Dr. Freedman’s case would be irrelevant and unfairly prejudicial.

           In sum, the risk is substantial that a jury would be influenced improperly by the

inflammatory nature of the aforementioned references. The Advisory Committee’s Notes to

Rule 403 state, in part, that “ ‘Unfair prejudice’ within its context means an undue tendency to

suggest decision on an improper basis, commonly, though not necessarily, an emotional one.”

Clearly, such inflammatory references would risk improper appeal to jurors’ emotions, creating a

risk that the jury would be influenced to make a decision based on something other than a proper

factual basis. Accordingly, any such references, evidence or argument should be precluded at

trial.

III.       The Court should preclude the Government from alleging or suggesting that
           Dr. Freedman, or any other physician mentioned at trial, was required to
           advise patients for whom they are prescribing Subsys that they are receiving
           or have received payments from Insys to present “Speaker Programs”
           regarding Subsys.

           As an initial matter, pharmaceutical companies regularly contract with physicians to

present programs and speak with health care providers in order to educate them about particular

drugs. “Speaker programs enlist physicians, for pay, to speak to other physicians about FDA-

approved drug use.” United States v. Caronia, 703 F.3d 149, 156 (2d Cir. 2012).                                Speaker

Programs are permissible; they are not per se illegal. See 42 C.F.R. § 1001.952(d) (defining

“personal services” contracts as a permissible, non-criminal “payment practice”). 7




7   In United States v. Babich, the Court gave the following preliminary charge to the jury (Tr., Jan 28, 2019, p. 31):

During the trial you may hear evidence that Insys paid health care practitioners and recorded that those payments
were for health care practitioners to speak to other health care professionals about their experience with Subsys.
Paying a health care practitioner to speak to other health care professionals about their experience with Subsys is not
in and of itself illegal. Such speaker programs properly done are a way for pharmaceutical companies to help
educate and inform health care professionals about the benefits, risks and appropriate uses of medications.




                                                            9
          Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 10 of 14




          The Indictment in this case does not allege that the physician Defendants had an

affirmative duty to tell patients for whom they prescribed Subsys that the physician was a paid

speaker for the manufacturer, Insys – for good reason, because there is no such duty. Therefore,

the Government should be precluded from arguing or suggesting that there is such a duty.

          Notably, such payments are publicly disclosed. The Physician Payments Sunshine Act,

42 U.S.C. § 1320a-7h (the “Sunshine Act”), requires public reporting by pharmaceutical

companies of “a payment or other transfer of value” to physicians, including payments for

services (such as speaker programs) and the value of items provided to physicians (such as

meals).     The information is publicly available on the Centers for Medicare and Medicaid

Services (“CMS”) website at https://openpaymentsdata.cms.gov/ and on the propublica.org

website. Thus, the amounts paid to physicians by Insys were not hidden or concealed, and there

is no claim in the Indictment that Insys falsely reported payments to the physicians in our case.

          Moreover, the American Medical Association (“AMA”) recognizes the potential

scientific benefits of financial interactions between physicians and drug manufacturers and the

benefits of transparent reports of such financial interests, stating:

          There are many interactions between physicians and manufacturers of drugs,
          medical devices, and medical supplies that benefit patients and advance the art
          and science of medicine. The Sunshine Act transparency reports provide patients
          and the public with information on the financial interactions of physicians and
          industry. These interactions often drive innovation, discovery and changes in
          medical practice that promote better patient outcomes. The congressional
          sponsors of the Affordable Care Act (ACA) reporting provisions have stated that
          this process is not designed to stop, chill, or call into question beneficial
          interactions between physicians and industry, but to ensure that they are
          transparent.8




8  Sunshine Act: Physician financial transparency reports, American Medical Association, available at
https://www.ama-assn.org/practice-management/medicare/physician-financial-transparency-reports-sunshine-act.




                                                    10
       Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 11 of 14




        Critically, the AMA does not advise that a physician must affirmatively tell a patient that

he or she is a paid speaker for a pharmaceutical program or product. Rather, the AMA only

advises only that “When a patient asks about this topic,” the physician should be candid, being

careful to “enhance the patient’s understanding without compromising trust or the physician-

patient relationship.” Id., p. 3.

        In sum, to suggest or claim that a physician is required affirmatively to advise a patient

that he receives or has received payments from a pharmaceutical company for speaker programs

is incorrect, misleading and unfairly prejudicial. Accordingly, any such proposed evidence,

suggestion or argument should be precluded at trial.


IV.     The Court should preclude the Government from alleging that Insys
        Reimbursement Center (“IRC”) employees lied to insurance companies
        about patient diagnoses and medication histories in a effort to obtain
        insurance coverage for Subsys.

        In the Babich case against Insys executives, the RICO conspiracy charge included

allegations that Insys’ IRC personnel, among other things, presented false diagnoses to insurance

companies, pretended they were calling from physicians’ offices, and spoke with insurance

companies in a calculatedly misleading manner.

        While relevant to the charge against the Insys executives, any such evidence about what

IRC employees allegedly did is irrelevant to the charges against Dr. Freedman. Notably, Dr.

Freedman is not charged with insurance fraud nor is it alleged that that he aided the IRC in

improperly or misleadingly seeking insurance coverage for prescriptions. Without any claim that

Dr. Freedman aided or even had knowledge of the alleged actions by IRC employees to

improperly obtain insurance coverage for Subsys prescriptions, evidence of the IRC’s alleged

fraudulent behavior should be precluded in our case as irrelevant. Fed.R.Evid. 402. See Kaplan,




                                                11
       Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 12 of 14




490 F.3d at 120 (“evidence regarding the knowledge of individuals other than the defendant

should be admitted only if there is some other evidence in the record – concerning, for example,

the nature of the fraud or the relationship of the parties – from which to conclude that the

defendant would have the same knowledge”).          The Government does not claim that Dr.

Freedman knew what Insys IRC employees told insurance companies about his patients in order

to obtain coverage for Subsys prescriptions, much less that he aided in the making of any

misstatements.

       Moreover, even if there were some relevance concerning the evidence of the IRC’s

alleged fraudulent behavior, it would be far outweighed by the risk of unfair prejudice to Dr.

Freedman, warranting preclusion. Fed. R. Evid. 403. In Kaplan, where a witness testified about

others’ knowledge of a fraudulent business but there was a lack of evidence connecting the third

parties’ knowledge of the fraudulent scheme to the defendant, the Second Circuit found the

evidence had minimal relevance at best, but even if sufficiently relevant, the probative value of

the evidence was substantially outweighed by the risk of unfair prejudice and should not have

been admitted. “[T]he likelihood that jurors would render a decision on an improper basis by

giving this testimony undue weight or improperly holding [the defendant] liable because they

believed he should have known of the fraud – was great.” Kaplan, 490 F.3d at 122. Accordingly,

evidence and argument relating to IRC employees’ alleged fraud to obtain insurance coverage

for patients’ Subsys prescriptions should be precluded.

V.     The Court should order that the Government amend the Indictment at
       paragraphs fifty-one through fifty-two to include the full email exchange
       between the parties thereto.

       The factual allegation section of Count One of the indictment contains a reference to an

email exchange between Dr. Freeman and RSM-2 (Regional Sales Manager 2) on or about




                                               12
       Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 13 of 14




March 29, 2013. (Ind. ¶¶ 51-52). The Indictment alleges that RSM-2 emailed Dr. Freedman to

inform that Dr. Freeman had been allocated additional speaker programs because Insys wanted

Subsys prescriptions to increase in the second quarter of 2013. Id. The Indictment alleges that

Dr. Freeman responded “Got it.” Upon information and belief, the Government will use the

email from RSM-2 and Dr. Freeman’s response as proof of knowledge and agreement of the

conspiracy.

       The Indictment intentionally omits highly relevant portions of the email from RSM-2, as

well as Dr. Freedman’s response that, in its absence, completely change the context of the

exchange. The full exchange is annexed hereto at Exhibit A. A review of the full exchange

makes clear that, even viewing the evidence in the light most favorable to the Government,

RSM-2’s email and crux of Mr. Freedman’s response was to confirm the dates of the speaker

engagements, and not that Dr. Freedman was agreeing to violate anti-kickback laws.

       This Court should order the Government to amend the Indictment provided to the jury at

trial to include the full context of these emails. Omitting the full context of the email exchange

was a strategic decision by the Government at the charging phase, but when presented to the jury

out of context it serves only to improperly inflame the jury and impermissibly shift the burden to

Dr. Freeman to disprove the Government’s theory or provide an alternate theory was to why this

email is not evidence of criminality.

                                           Conclusion

       For the reasons stated herein, this Court should grant the aforementioned relief sought.



Dated: October 4, 2019
       New York, New York

                                             Respectfully Submitted,




                                               13
      Case 1:18-cr-00217-KMW Document 156 Filed 10/04/19 Page 14 of 14




                                             Attorneys for Defendant Dr. Freedman
                                             FASULO, BRAVERMAN & Di MAGGIO, LLP
                                             225 Broadway, Suite 715
                                             New York, NY 10007
                                             (212) 566-6213


                                     By:     /s/ Samuel Braverman
                                             Samuel M. Braverman, Esq.



TO:   Clerk of the Court (via electronic filing)
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007


      United States Attorney’s Office (via electronic filing)
      Southern District of New York
      1 Saint Andrew’s Plaza
      New York, New York 10007




                                               14
